Citation Nr: 1144566	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated as 10 percent disabling for the period from February 21, 2006, to May 7, 2007, and 50 percent disabling for the period thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's service connection claim for depression, and granted service connection for PTSD, assigning an initial 10 percent rating effective from February 21, 2006.  

The Veteran's increased rating claim for PTSD was placed in appellate status by her disagreement with the initial rating award of 10 percent.  The Board notes that while the case was pending appellate consideration, a Statement of the Case (SOC) was issued in May 2008, granting an increased evaluation of 50 percent, effective from May 8, 2007.  Separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as is the case here.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, appellate consideration will be given to the issues as characterized as shown on the title page.


FINDINGS OF FACT

1.  The Veteran is already service-connected for a psychiatric disorder identified as PTSD, and the evaluation of this disability reflects manifestations associated with depression (according to a QTC examination report of 2007) including decreased mood, difficulty sleeping and passive thoughts of death; these symptoms are specifically enumerated in the rating criteria used for the evaluation of PTSD.

2.  There is no independent basis upon which to grant service connection for an acquired psychiatric disorder, described as depression, as this condition was not shown in service or during the first post-service year, and there has been no competent and credible nexus evidence presented etiologically linking a claimed nervous/psychiatric disorder to the Veteran's period of service.

3.  For the entire appeal period extending from February 21, 2006 to the present day, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD, claimed as depression, was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.14, 4.130 (2011); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an in initial schedular evaluation of 50 percent (and no higher) for service-connected PTSD have been met for the entirety of the appeal period extending from February 21, 2006 to the present day.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist her in the development of evidence pertinent to her service connection claims for depression and PTSD in a letter dated in March 2006 wherein she was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist her with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The March 2006 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  

With respect to the claim for PTSD, this arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Subsequent adjudication of the claims on appeal was undertaken in a Supplemental Statement of the Case (SOC) issued in July 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious VA medical records.  An examination was conducted by QTC for VA purposes in January 2007 and there has been no contention made to the effect that this examination was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  As a related matter, the Veteran has not maintained that her psychiatric condition has increased in severity since last examined in 2007.

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

As the factual background and procedural history of both the service connection and increased rating claims on appeal are closely related, they will be comprehensively presented in this section.  

The Veteran's service treatment records (STRs) are negative for any diagnosis of a psychiatric nature including, depression or PTSD.  A retirement physical examination report of October 1993 reflects that psychiatric evaluation was normal and that the Veteran denied having depression or excessive worry, nervous trouble of any sort, trouble sleeping, or loss of memory. 

VA records dated in April 2000 document assessments of depressive symptoms and alcohol abuse.  In August 2001, the Veteran gave a history of military sexual trauma and recurrent major depression was diagnosed. 

In February 2006, the Veteran filed a service connection claim for psychiatric disorders, specifically claimed as PTSD and major depressive disorder.  In support of the claim, a February 2006 private medical report of Dr. E.H. was added to the record.  The report reflects that a psychiatric evaluation was conducted in January 2006, at which time chronic PTSD and chronic major depression were diagnosed and a Global Assessment of Functioning (GAF) score of 40 was assigned.  The Veteran gave a history of being raped several times in service.  She reported that she had been working for a state corrections department for the past 12 years.  

On examination, the Veteran reported having symptoms of nightmares, flashbacks, panic attacks more than weekly, sleep impairment, intrusive thoughts, hypervigilance, and depression, with reports of suicide at times.  It was noted that the Veteran's memory was severely impaired, to the extent that she could not remember what she read and got lost while travelling.  It was estimated that she had 50% impairment of memory.  The report further indicated that the Veteran felt depressed 75 percent of the time.  She described having "hallucinations" and illusions in the form of hearing vehicles drive up and noises in her house occurring daily, when nothing is there.  It was noted that she socialized with her family and a few friends only.  The doctor commented that the Veteran was mildly compromised in her ability to sustain work and social relationships.  

The file contains the report of an examination conducted through QTC for VA purposes, dated in January 2007.  The Veteran reported having a history of several rapes in service with subsequent symptoms of anxiety and hypervigilance around men, as well as distancing.  She also mentioned that she was in an accident during service caused when she was run off the road, causing facial injuries.  She indicated that since that time, she has anxiety while driving and flashbacks of the incident.  Examination revealed that the Veteran was fully oriented and appropriately groomed.  Mood was depressed and affect was flat.  It was noted that she had near continuous depression, but that this did not affect her ability to function independently.  Communication and speech were grossly normal.  The Veteran reported having panic attacks occurring more than weekly, and impaired concentration.  She denied giving hallucinations, delusions, obsessive rituals, or active thoughts of suicidal/homicidal ideation.  Thought processes, judgment and abstract thinking were all intact.  The diagnoses included chronic PTSD, major depression, and alcohol abuse, in remission.  

The examiner indicated that symptoms related to PTSD and depression could be distinguished.  He explained that decreased mood, difficulty sleeping and passive thoughts of death were due to major depression.  He further noted that symptoms of arousal, hypervigilence and flashbacks were due to PTSD.  The examiner indicated that the veteran had occasional interference performing the activities of daily living due to difficulty concentrating, difficulty driving and being withdrawn.  It was further observed that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as: work; school; family relations; judgment and thinking - based on the Veteran's symptoms of depressed mood; suspiciousness; chronic sleep impairment; flattened affect; panic attacks occurring more than weekly; impairment of short and long term memory; disturbances of motivation and mood; difficulty in establishing effective work and social relationships; and an inability to establish and maintain effective relationships.  The examiner concluded that the Veteran did not have any difficulty following commands and did not appear to be in imminent danger to herself or others.  

Also on file is a VA mental health note record of May 8, 2007.  At that time the Veteran reported having symptoms of fluctuating mood, irritability at work, fatigue, sleep disruption and depression.  Fleeting thoughts of suicide with no intent or active plan was mentioned.  It was noted that the Veteran was still employed full-time with a prison system.  Mental status examination revealed was appropriately groomed.  Speech was normal, mood was normal and affect was flat.  Thought processes and cognition were intact.  Insight was fair to good and judgment was fair.  Examination was negative for paranoid delusions or active suicidal/homicidal ideation.  Impressions of trauma spectrum disorder related to MST and MVA with co-morbid depression and reactive alcohol use were made and a GAF score of 50 was assigned.

VA records include psychiatric notes dated in January, May, August, and December 2008.  The entries indicate that the Veteran had PTSD, secondary to military sexual trauma (MST) and a motor vehicle accident (MVA), with depression and alcohol abuse.  Mental status examination revealed that the Veteran was well oriented and appropriately groomed.  Speech was normal, thought process was logical, and insight was fair to good.  Thought content was negative for paranoid delusions or active suicidal/homicidal ideation.  Judgment was fair.  Impressions of trauma spectrum disorder related to MST and MVA with co-morbid depression and reactive alcohol use were made and GAF scores of 50 was assigned at those times.  The December 2008 record mentioned that the Veteran had long-term boyfriend (15 years) who visited regularly.

The Veteran was also evaluated by VA in March 2009.  The entry indicated that the Veteran had PTSD, secondary to military sexual trauma (MST) and a motor vehicle accident (MVA), with depression and alcohol abuse.  It was noted that the Veteran was grieving the sudden death of her sister-in-law which occurred weeks previously, and was able to share her feelings with her boyfriend and a friend.  The report also mentioned that the Veteran's son and his family were now living with her, and that she enjoyed playing with her grandson.  The Veteran reported that her symptoms included sleep impairment, avoidance and hypervigilance.  Mental status examination revealed was appropriately groomed.  Speech was normal, mood was sad and affect was restrictive.  Thought processes and cognition were intact.  Insight was fair to good and judgment was fair.  Examination was negative for paranoid delusions or active suicidal/homicidal ideation.  Impressions of trauma spectrum disorder related to MST and MVA with co-morbid depression and reactive alcohol use were made and a GAF score of 50 was assigned.

A.  Service Connection - Depression

The Veteran maintains that service connection is warranted for an acquired psychiatric disorder other than PTSD, specifically claimed as depression.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that the record, to include a private evaluation conducted in February 2006 and a QTC examination report of January 2007, reflects that the Veteran has co-existing diagnoses of PTSD and major depression.  Service connection is in effect for PTSD, which by virtue of this decision has been assigned a 50 percent evaluation effective from February 2006, under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which includes code 9411 used for the evaluation of PTSD.

Upon private evaluation conducted in February 2006, the examiner provided no distinction with respect to the manifestations associated with diagnosed PTSD and depression.  When examined by QTC in 2007, the examiner indicated that symptoms related to co-diagnosed PTSD and depression could be distinguished.  He explained that decreased mood, difficulty sleeping and passive thoughts of death were due to major depression.  He further noted that symptoms of arousal, hypervigilance and flashbacks were due to PTSD.  The Board points out that VA records dated from 2007 to 2009 reference impressions of trauma spectrum disorder (essentially characterized as PTSD) related to MST and MVA with co-morbid depression, suggesting that the symptoms associated with these conditions were intertwined.  See Mittleider v. West, 11 Vet. App. 181, 182  (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  See also Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  

Under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which as previously mentioned includes code 9411 used for the evaluation of PTSD, depression, depressed mood, mood disturbance, difficulty sleeping and suicidal ideation are all specifically mentioned manifestations included in the rating criteria used for the evaluations of mental disorders including PTSD, and which in the case, assist in supporting the assigned evaluation of 50 percent from February 2006 (granted later herein).  

The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2008), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

In this case, as detailed above, the Veteran is already service-connected for PTSD the rating criteria of which contemplate manifestations associated with co-existing depression, as identified by the QTC examiner in 2007.  Therefore, a grant of service connection for another psychiatric disorder, specifically depression, would not result in any additional benefit to the Veteran and would, in fact, be in violation of the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown.  Consequently, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

For the sake of completeness, the Board further notes that, even if the Veteran were not already service-connected for PTSD, the file does not contain nexus evidence linking depression, diagnosed many years after the Veteran's discharge from service, to the Veteran's period of service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As a related matter, there was no indication of any diagnosed psychiatric disorder in service or within the first post service year and chronicity of symptomatology since service is not established by the clinical records.  To the extent that the Veteran has complained of psychiatric symptoms since and/or as a result of service, an account that is considered both credible and competent, this history is consistent with and already contemplated in conjunction with the grant of service connection for PTSD.  Therefore, this claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

B.  Increased Initial Rating - PTSD

The Veteran contends that an initial evaluation in excess of 10 percent is warranted for her service-connected PTSD for the appeal period extending from February 21, 2006 to May 7, 2007; and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from May, 8, 2007, forward.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As will be explained herein, having comprehensively reviewed the lay and clinical evidence in this case, the Board believes that an initial 50 percent evaluation, but no higher, is warranted for the entirety of the appeal period extending from February 21, 2006.  

Since February 2006, the lay and clinical evidence contains mention and or evidence of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including the following: panic attacks more than once a week; flattened affect, memory impairment, anxiety, trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships due to symptoms including hypervigilance and irritability, consistent with the enumerated criteria supporting the assignment of a 50 percent evaluation.  

Socially, the evidence reflects that throughout the appeal period the Veteran has been in a long-term relationship with her boyfriend.  Records document the Veteran's close relationship with her family and the fact that her son and grandchildren live with her and she enjoys spending time with them.  However, the record notes that the Veteran suffers from at least weekly panic, attacks, hypervigilance, irritability and symptoms of isolation consistent with difficulty in establishing and maintaining effective social relationships, but inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  The Board notes that in 2007 upon examination conducted by QTC, the examiner concluded that an inability to establish and maintain effective relationships was shown; however that conclusion was unsupported by any examples cited in the 2007 examination report and is unsupported by the overall body of evidence.  In this regard, the Board points out that when evaluated just a year previously, a different examiner concluded that the Veteran was only mildly compromised in her ability to sustain work and social relationships.  

Industrially, the evidence contained in the file reflects that the Veteran has been employed by a prison system for many years, to include throughout the appeal period.  It is clear that she has some manifestations productive of industrial impairment such as job-related stress and irritability, difficulty getting along with others, memory problems, mood disturbances and anxiety.  GAF scores of 50, indicative of serious impairment, have been consistently assigned for the portion of the appeal period extending from May 2007, forward with a sole lower GAF score of 40 assigned prior to that time (January 2006).  Overall, the Veteran's occupational impairment is most consistent with reduced reliability and productivity; however, occupational impairment with deficiencies in most areas is not demonstrated, particularly in as much as the Veteran has worked in her job for many years without indication of any significant problems due to PTSD.

The Board points out that when evaluated in January 2007, a QTC examiner concluded that the Veteran's symptoms caused occupational and social impairment with deficiencies in most areas, such as: work; school; family relations; judgment and thinking, which would appear to be consistent with the assignment of a 70 percent evaluation.  However, in support of that conclusion, the examiner mentioned the Veteran's symptoms of depressed mood; suspiciousness; chronic sleep impairment; flattened affect; panic attacks occurring more than weekly; impairment of short and long term memory; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships; all of which are consistent with the assignment of a 50, but not 70 percent evaluation.  Also inconsistent with the examiner's conclusion was the fact that the it was noted that the Veteran did not have any difficulty following commands.  Accordingly, in view of the evidence overall as discussed herein, the Board does not find evidence of the occupational and social impairment with deficiencies in most areas, such as: work; school; family relations; judgment and thinking.

The Board notes that the RO determined that an increase in disability from 10 to 50 percent was not shown until May 8, 2007.  However, a review of evidence dated prior to May 8, 2007 reflects that the Veteran's symptoms such as panic attacks, memory impairment, disturbances of motivation and mood, and flattened affect were all shown prior to that time and are symptoms which support and are consistent with the assignment of a 50 percent evaluation.  Moreover, the lowest GAF score of 40 assigned during the appeal period was assigned in 2006.  In light of the aforementioned evidence the Board concludes that for the sake of consistency and accuracy, and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 for the entirety of the appeal period extending from February 21, 2006.  

The Board has considered whether an even higher rating is warranted for any period since the effective date of service connection.  For the entirety of the appeal period, however, the evidence shows very few, if any, of the enumerated criteria warranting the assignment of the next higher (70 percent) evaluation.  In this regard, the record contains no documented evidence of any of the following: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Board notes for clarification purposes that upon QTC evaluation of 2007, it was reported that the Veteran had near continuous depression, which did not affect her ability to function independently.  Therefore, arguably, the only manifestation enumerated in this criteria documented in the medical records are occasional passive suicidal thought, without active ideation or intention.  This manifestation in and of itself, when viewed in the context of the comprehensive disability picture as presented during the appeal period, does not support the assignment of a 70 percent evaluation for PTSD.

Similarly, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown from February 2006 forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  Id.

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that since the effective date of service connection, the Veteran's service-connected PTSD most nearly approximates the criteria for an initial 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2011).  Accordingly, the Board concludes that the criteria for an initial 50 percent evaluation are met for the entirety of the appeal period extending from February 21, 2006 to this day, and to this extent the appeal is granted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's PTSD cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's PTSD for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that her service-connected PTSD prevents her from working, and the evidence does not reflect the same.  In fact, the most recent evidence on file dated in 2009 indicated that the Veteran was employed full-time with a prison system.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.



 ORDER

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Subject to the provisions governing the award of monetary benefits, an initial evaluation of 50 percent (and no higher) is granted for PTSD for the entirety of the appeal period extending from February 21, 2006 to the present day.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


